           Case 2:19-cv-01665-GMN-BNW Document 29 Filed 03/08/21 Page 1 of 2



 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6
 7   Michael Hicks,                            )
                                               )
 8                        Plaintiff,           )                     Case No. 2:19-cv-01665-GMN-BNW
                                               )
 9   vs.                                       )                     ORDER
                                               )
10   C.P. Squires Elementary School, et al.,   )
                                               )
11                        Defendants.          )
     __________________________________________)
12
13           Presently before the court is pro se plaintiff’s motion for leave to file electronically (ECF
14   No. 26)
15           Plaintiff requests permission to file, receive, and serve documents electronically in this
16   case. The court will grant plaintiff’s request under Local Rule IC 2-1(b), which states that a “pro
17   se litigant may request the court’s authorization to register as a filer in a specific case.” For the
18   purpose of this rule, a “filer” is defined as “a person who is issued a login and password to file
19   documents in the court’s electronic filing system.” LR IC 1-1(b).
20           IT IS THEREFORE ORDERED that plaintiff’s motion for leave to file electronically (ECF
21   No. 26) is GRANTED. Plaintiff must comply with the following procedures to activate his
22   CM/ECF account:
23           (1) By March 25, 2021, plaintiff must file a written certification that he has completed the
24   CM/ECF tutorial and is familiar with Electronic Filing Procedures, Best Practices, and the Civil &
25   Criminal Events Menu that are available on the court’s website, www.nvd.uscourts.gov. Plaintiff
26   is advised that he is not authorized to file electronically until this certification is filed with the court
27   within the time frame specified.
28   ///
        Case 2:19-cv-01665-GMN-BNW Document 29 Filed 03/08/21 Page 2 of 2



 1         (2) After timely filing the certification, plaintiff must contact the CM/ECF Help Desk at
 2   (702) 464-5555 to set up a CM/ECF account.
 3
 4         DATED: March
                  March4,8,2021
                            2021.
 5
 6                                              ______________________________________
                                                Brenda Weksler
 7                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
